Dear Mr. Jones:
As counsel to the Rapides Parish Waterworks District ("District"), you have requested an Attorney General's opinion regarding proposed revisions/additions to the operating Policies  Procedures of the District regarding the adjustment of customer bills. You indicate that based upon Attorney General Opinion No. 05-0319 and Attorney General Opinion No. 03-155, which was referred to therein, the District has proposed revisions/additions to its operating Policies  Procedures to allow the adjustment of customer bills under certain circumstances. You question whether each of the proposed policies is in compliance with state law.
As we indicated in Opinion No 05-0319, a water district is authorized to implement a credit policy for water leaks only in instances where the damage was not the fault of the customer. We also recommended that the District's credit policy require documentation of the leak and repairs by the customer before adjustments are made. A credit policy which allows for the adjustment of customer bills only under these conditions would be in compliance with state law.
Trusting this adequately responds to your request, we remain
  Yours very truly,
  CHARLES C. FOTI, JR. ATTORNEY GENERAL
  BY: _____________________ KENNETH L. ROCHE, III Assistant Attorney General
  CCF, JR/KLR, III/crt